              Case 2:19-cr-00259-JCC Document 29 Filed 11/04/20 Page 1 of 3




 1                                                             The Hon. John C. Coughenour
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                     NO. CR19-259-JCC
11                            Plaintiff,
                                                    NOTICE OF APPEARANCE
12                       v.
13
      RYAN S. HERNANDEZ,
14
                              Defendant.
15
16
17         PLEASE TAKE NOTICE that Assistant United States Attorney (“AUSA”)
18 Michelle Jensen hereby appears on behalf of the United States, for the specific purpose of
19 litigating the forfeiture aspects of this case. Going forward, please serve copies of all
20 pleadings, court documents, and correspondence on AUSA Michelle Jensen at:
21
22                     MICHELLE JENSEN
                       Assistant United States Attorney
23                     United States Attorney’s Office
24                     700 Stewart Street, Suite 5220
                       Seattle, WA 98101
25                     (206) 553-2619
26                     Michelle.Jensen@usdoj.gov

27 ///
28

     Notice of Appearance - 1                                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. Hernandez, CR19-259-JCC                           SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:19-cr-00259-JCC Document 29 Filed 11/04/20 Page 2 of 3




 1         DATED this 4th day of November, 2020.
 2
                                                Respectfully submitted,
 3
                                                BRIAN T. MORAN
 4
                                                United States Attorney
 5
 6
                                                  /s/ Michelle Jensen
 7                                              MICHELLE JENSEN
                                                Assistant United States Attorney
 8
                                                United States Attorney’s Office
 9                                              700 Stewart Street, Suite 5220
                                                Seattle, WA 98101
10
                                                (206) 553-2619
11                                              Michelle.Jensen@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Appearance - 2                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Hernandez, CR19-259-JCC                               SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-cr-00259-JCC Document 29 Filed 11/04/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on November 4, 2020, I electronically filed the foregoing
 4 Notice with the Clerk of the Court using the CM/ECF system, which sends notice of the
 5 filing to all ECF participants of record.
 6
                                                 /s/ Donna R. Taylor
 7
                                                DONNA R. TAYLOR
 8                                              FSA Paralegal III, Contractor
                                                United States Attorney’s Office
 9
                                                700 Stewart Street, Suite 5220
10                                              Seattle, WA 98101
                                                Telephone: (206) 553-4132
11
                                                Donna.R.Taylor@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Appearance - 3                                            UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Hernandez, CR19-259-JCC                             SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
